Citation Nr: 9914581	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-30 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an effective date prior to December 5, 
1994, for the award of service connection for a duodenal 
ulcer with gastroesophageal reflux.  

2.  Entitlement to an increased evaluation for duodenal ulcer 
with gastroesophageal reflux, currently evaluated at 
40 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from March and August 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office in Indianapolis, Indiana, which denied the benefits 
sought on appeal.  The veteran, who had active service from 
March 1943 to December 1945, appealed those decisions to the 
BVA, and the case was referred to the Board for appellate 
review.  In December 1997 the Board remanded this case to the 
RO to afford the veteran an opportunity to appear for a 
hearing before a Member of the BVA at the RO.  The veteran 
subsequently withdrew that request for his hearing and the 
case was returned to the Board for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  A statement from the veteran received by the RO on 
December 5, 1994, requested increased compensation for a 
gastrointestinal condition.  

3.  Following a VA examination performed in January 1995 the 
veteran was diagnosed as having a chronic recurrent duodenal 
ulcer that was in remission.  

4.  The RO construed the statement submitted by the veteran 
on December 5, 1994, as a claim for service connection for an 
organic gastrointestinal disability.  

5.  The veteran's duodenal ulcer is not shown to be severe in 
degree manifested by pain only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health.  

6.  The veteran's duodenal ulcer is productive of no more 
than moderately severe impairment.  


CONCLUSION OF LAW

1.  The requirements for an effective date prior to 
December 5, 1994 for the award of service connection for a 
duodenal ulcer with gastroesophageal reflux have not been 
met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.102, 3.151, 3.155, 3.400 (1998).  

2.  The criteria for an evaluation in excess of 40 percent 
for a duodenal ulcer with gastroesophageal reflux have not 
been met.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.1-4.14, 
4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Effective Date of Service Connection

As a general rule, when service connection for a disability 
is granted the effective date of the grant of service 
connection is either the day following separation from 
service, if a claim is received within one year of separation 
from service, or the date the claim was received.  See 
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

In this case, following the veteran's separation from service 
in December 1945 he filed a claim for service connection for 
"stomach trouble" in November 1957.  In connection with that 
claim the veteran was afforded a VA examination in March 
1958.  At that time, his height was recorded as 67 3/4 inches 
and his weight as 161 pounds.  Examination of the digestive 
system was essentially unremarkable and an upper 
gastrointestinal series performed in conjunction with that 
examination indicated that the esophagus, stomach and 
duodenum showed no abnormalities.  The veteran was diagnosed 
following a psychiatric examination as having a 
psychophysiologic gastrointestinal reaction, and a rating 
decision dated in April 1958 granted service connection for 
that disability and assigned a noncompensable evaluation.  
The RO noted at that time that the evidence of record did not 
demonstrate organic gastrointestinal disease.  A March 1989 
rating decision indicates that the veteran filed a claim for 
service connection for post-traumatic stress disorder, and 
that rating decision recharacterized the veteran's service-
connected disability as a psychophysiological 
gastrointestinal reaction with post-traumatic stress disorder 
and assigned a 10 percent evaluation.  In a subsequent appeal 
to the BVA, the Board affirmed the assignment of a 10 percent 
evaluation for that disability.  

In December 1994, the veteran filed a claim for an increased 
evaluation for his gastrointestinal condition.  Following a 
VA examination which showed the veteran had a chronic 
recurrent duodenal ulcer which was in remission the RO 
granted service connection for that disability as directly 
due to and proximately the result of the service-connected 
psychophysiological gastrointestinal reaction, and assigned a 
10 percent evaluation effective the date of the veteran's 
claim, December 5, 1994.  

Based on this evidence, the Board finds that the effective 
date for the grant of service connection for the duodenal 
ulcer was correct.  The Board does acknowledge that in the 
veteran's December 1995 Substantive Appeal he indicated that 
he had been diagnosed as having an ulcer in 1951 by his 
family physician.  The Board also notes that in the veteran's 
original application for compensation received in November 
1957, he reported that he had received no medical treatment 
since service for the claimed "stomach trouble."  At that 
time, he only made reference to in-service treatment in 1944 
which, as the RO noted in 1958, revealed no organic 
gastrointestinal disorder but rather treatment for 
neurasthenia gastrica.  However, the Board notes that the 
record on appeal contains no claim for service connection 
specifically for an ulcer, nor was evidence of an organic 
gastrointestinal disability was submitted to the RO until the 
veteran requested an increased evaluation for his 
gastrointestinal condition in December 1994 and the 
subsequently performed January 1995 examination demonstrated 
the presence of an organic gastrointestinal disability.  As 
noted above, the November 1957 claim for "stomach trouble" 
was found to have no organic gastrointestinal basis and 
service connection was subsequently established in an April 
1958 rating decision essentially for a psychiatric condition 
that resulted in gastrointestinal complaints and presumably 
satisfying the veteran's claim at that time.  Based on the 
foregoing, and in the absence of a claim that can be 
construed as a claim for service connection for an organic 
gastrointestinal disorder prior to December 5, 1994, there is 
no basis for an effective date for service connection prior 
to that date.  


II.  Increased Evaluation 

As previously indicated, a March 1995 rating decision granted 
service connection and assigned a 10 percent evaluation based 
on the findings of a VA examination performed in January 1995 
which indicated that the veteran had a duodenal ulcer with 
gastroesophageal reflux.  Subsequently, an October 1995 
rating decision increased the evaluation to 20 percent based 
on outpatient treatment records and the report of a VA 
examination performed in September 1995, and an October 1996 
rating decision further increased the evaluation to 
40 percent following testimony presented by the veteran at 
his hearing.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the schedule for rating disabilities.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  In making this determination, the 
Board analyzes the extent to which a service-connected 
disability adversely affects a veteran's ability to function 
under the ordinary conditions of daily life, and bases the 
assigned rating, as far as practicable, on the average 
impairment of earning capacity in civilian occupations.  See 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  The Board would observe that the U.S. Court of 
Appeals for Veterans Claims (or Court) has noted that, in a 
claim of disagreement with the initial rating assigned 
following a grant of service connection, as is the situation 
in this case, separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999

The veteran's ulcer disability is evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7305.  The veteran is currently 
assigned a 40 percent evaluation, effective the date service 
connection was granted, and the highest schedular evaluation 
provided for a duodenal ulcer is a 60 percent evaluation.  A 
60 percent evaluation is assigned for a severe duodenal ulcer 
with pain only partially relieved by standard ulcer therapy, 
with periodic vomiting, recurrent hematemesis, or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health.  Ratings under Diagnostic 
Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive, will not be combined with each other.  A single 
evaluation will be assigned under the diagnostic code which 
reflects the predominant disability picture, with elevation 
to the next higher evaluation where the severity of the 
overall disability warrants such elevation.  38 C.F.R. 
§ 4.114.  The Board finds that the veteran does not 
approximate the criteria for the next higher 60 percent 
evaluation under Diagnostic Code 7305 based on the findings 
of two VA examinations and testimony presented at his 
hearing.  

The January 1995 VA examination indicates that the veteran 
experienced nausea and vomiting, but there was no indication 
of any recurrent hematemesis or melena.  There were 
apparently no manifestations of anemia, and rather than 
weight loss the veteran indicated that he had gained 8 pounds 
in the past year.  Similarly, the September 1995 VA 
examination indicated that the veteran was not anemic and 
there was no recurrent hematemesis or melena.  Periodic 
vomiting occurring about every 2 to 3 weeks was reported and 
it was indicated that the veteran's current weight was 
174 pounds and that his maximum weight in the previous year 
had been 179 pounds.  The veteran did describe experiencing 
pain in the midepigastric region on a daily basis 365 days of 
the year, and the examiner indicated that the veteran's ulcer 
was active even on medication.  However, the veteran's 
disability still does not more nearly approximate the 
criteria for a 60 percent evaluation set forth above.  
Clearly on the two VA examinations the veteran reported pain 
that was only partially relieved by standard ulcer therapy 
and periodic vomiting, but neither examination reported and 
the veteran did not testify that he experienced recurrent 
hematemesis or melena or manifestations of anemia and weight 
loss productive of definite impairment of health.  Based on 
this evidence, the Board finds that an evaluation in excess 
of 40 percent for the veteran's duodenal ulcer with 
gastroesophageal reflux is not warranted.  

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations (1998) have been considered whether or not they 
were raised by the veteran as required by the holding of the 
Court in Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that the evidence of record does not present "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (1998).  In this regard, 
the Board finds that there has been no showing by the veteran 
that his gastrointestinal disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that the assignment of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App. 377 (1996); Shipwash v. 
Brown, 8 Vet. App.218, 227 (1995).  



ORDER

An effective date prior to December 5, 1994, for the award of 
service connection for a duodenal ulcer with gastroesophageal 
reflux is denied.  

An evaluation in excess of 40 percent for a duodenal ulcer 
with gastroesophageal reflux is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals




 

